Case: 14-3039   Document: 7      Page: 1   Filed: 12/16/2013




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 JOSEPH CANGEMI,
                     Petitioner,

                            v.

     OFFICE OF PERSONNEL MANAGEMENT,
                  Respondent.
             ______________________

                       2014-3039
                 ______________________

   Petition for review from the Merit Systems Protection
Board in No. AT0845120495-I-2.
                 ______________________

                      PER CURIAM.
                       ORDER
    Upon review of this recently docketed petition for re-
view, it appears that Joseph Cangemi’s petition was not
timely filed.
    On August 9, 2013, the Merit Systems Protection
Board (“Board”) issued a final order finding that Cangemi
was not entitled to a waiver of overpayment. The court
received his petition for review on November 5, 2013; 88
days after the Board issued its decision.
Case: 14-3039        Document: 7   Page: 2   Filed: 12/16/2013



2                                            CANGEMI   v. OPM



     The time for filing a petition for review from a Board
decision or order is governed by 5 U.S.C. § 7703(b)(1),
which provides in relevant part that “[n]otwithstanding
any other provision of law, any petition for review shall be
filed within 60 days after the Board issues notice of the
final order or decision of the Board.”             5 U.S.C.
§ 7703(b)(1)(A). This filing period is “statutory, mandato-
ry, [and] jurisdictional.” Monzo v. Dep’t of Transp., 735
F.2d 1335, 1336 (Fed. Cir. 1984).
      Accordingly,
      IT IS ORDERED THAT:
    (1) Cangemi is directed to show cause, within 21 days
of the date of filing of this order, why this peition should
not be dismissed as untimely. The Board may also re-
spond within that time.
      (2) The briefing schedule is stayed.
                                     FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                          Daniel E. O’Toole
                                          Clerk of Court

s26